DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Figure 1-7 in the reply filed on 10/5/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2020 and 5/17/2021 are being considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a mechanism for adjusting a distance of a distal end of the nozzle from the open end of the housing” as discussed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the housing includes a soft-skinned exterior surface”.  It is unclear what is considered to be “soft skinned”.  When looking to the specification (Paragraph 43), soft skinned in defined to be “The housing 20 can be made from a soft, non- rigid and non-marking material, such as an elastomer, thermoplastic, thermoset plastic, TPE, and/or rubber, of a broad range of shore hardnesses suitable to mitigate interior surface damage to a vehicle.”  Then further contradicted by stating “Alternatively, the housing 20 can be made from a rigid material, such as a polymer, metal, ceramic, wood, glass, or the like, with a soft, non-marking skin covering one or more exterior surface portions of the housing 20.”  Disclosing to the public that a elastomers are soft but polymers are not.  These materials are broadly considered in the art to be similar.  Since there is no further clarification given in the specification, the claim is determined to be indefinite.  For examination purposes, any plastic or elastomer material will be considered soft skinned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 and 21-23 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sadaunne (US 2004/0177469).
Regarding claim 16, Sadaunne discloses a cleaning apparatus comprising: 
a housing (Figure 4 Item 5) having a substantially hollow main body and a first port (connection to Item 3) for connection to a vacuum device (Item 4); 
a nozzle (Item 6) positioned within the substantially hollow main body; and 
a connection portion coupled to the housing and configured for connection to a robotic device (Item 5 is a cylindrical connection that can connect to a hose on the end of anything, including a robot.  The vacuum device of Sadaunne can further be considered a robotic device since it performs a function with a level of automation without human interference.  Further the instant application has the same cylindrical end connection), 
wherein the substantially hollow main body is configured such that a hollow portion of the main body creates a crush zone configured to absorb shock upon impact of the housing with an object and minimize shock transferred to the connection portion (Item5 is hollow and made of a similar material as the instant application, thus can be considered a crush zone.  Further Item 10 are bristles which are deformable).  
Regarding claim 17, Sadaunne discloses the cleaning apparatus of claim 16, wherein the substantially hollow main body includes an open end with no obstructed paths between the open end to the first port (Figure 4 shows space between Item 2b and the nozzle end of Item 6).  
Regarding claim 18, Sadaunne discloses the cleaning apparatus of claim 16, further comprising a dust skirt channel provided at an open end of the substantially hollow main body; and a dust skirt secured within the dust skirt channel (Item 10 best shown in Figure 2).  
Regarding claim 21, Sadaunne discloses a cleaning apparatus comprising: 
a housing (Item 5) configured for touchless cleaning of a surface (Item 5 is spaced from the surface by Item 10.  Further the suction still affects the surface if the cleaning apparatus is held just above the surface), the housing including a main body portion having a rear section and a front section, the front section having an open end (Item 11); 
a first port opening (opening opposite of Item 11, near Item 3) into the rear section of the main body portion and in fluid communication with the open end and a vacuum source (Item 4); and 
a second port opening (Item 6) into the rear section of the main body portion and in fluid communication with the open end and a fluid source, wherein during a cleaning operation, the housing is held in a spaced apart relation to a surface being cleaned.  
Regarding claim 22, Sadaunne discloses the cleaning apparatus of claim 21, wherein the housing includes a connection portion for connection to a robotic device (Item 5 is a cylindrical connection that can connect to a hose on the end of anything, including a robot.  The vacuum device of Sadaunne can further be considered a robotic device since it performs a function with a level of automation without human interference.  Further the instant application has the same cylindrical end connection).  
Regarding claim 23, Sadaunne discloses the cleaning apparatus of claim 22, wherein the housing is configured with a crush zone (Item 5 is hollow and made of a similar material as the instant application, thus can be considered a crush zone.  Further Item 10 are bristles which are deformable).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 14, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaunne (US 2004/0177469).
Regarding claim 1, Sadaunne discloses a cleaning apparatus comprising: 
a housing (Item 5) comprising: 
a first end portion having an open end (Item 11); and
a second end portion including a first port (opening opposite of Item 11, near Item 3) configured for connection to a vacuum device (Item 4) and in fluid communication with the open end such that a suction created by the vacuum device can pull debris through the open end and into the first port; and 
a nozzle (Item 6) positioned within the housing and configured to expel fluid out from the open end, 
wherein the nozzle expels fluid while the suction simultaneously pulls debris into the first port, 
wherein a space between the nozzle and the adjacent wall of the housing is unobstructed and an interior of the housing is configured such that during suction, the debris can move along an unobstructed path to the first port (Figure 4 shows space between Item 2b and the nozzle end of Item 6).  
Sadaunne fails to explicitly disclose a radial distance between the nozzle and an adjacent wall of the housing being at least one- half (0.5) inch. Sadaunne does not disclose a diameter for the housing, Sadaunne does disclose that the spray nozzle should be approximately sprayed toward the center. 	Determining the diameter of the housing is a variable for the intended use.  If the vacuum source has a large potential, the diameter of the housing may as well be large.  If the intended use is for residential/personal use the vacuum source would not be as large and the diameter smaller.  Such variable would be applicable to the nozzle size and the pressure at which it sprays.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Sadaunne it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the size (radius) of the housing to be 0.5 inch (or 1 inch) or greater.  Such a modification is viewed as a change in size, which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Further in the instant application Paragraphs [0045-47] applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Sadaunne discloses the cleaning apparatus of claim 1, wherein the radial distance between the nozzle and the adjacent wall of the housing is approximately equal to or greater than 1.0 inch (see rejection above and Annotated Figure 4).

    PNG
    media_image1.png
    458
    618
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 3, Sadaunne discloses the cleaning apparatus of claim 2.  Sadaunne fails to explicitly disclose wherein a diameter of the open end is approximately twice a size of a diameter of the first port.  As discussed above in claim 1, the relationship between the diameter of the housing and the nozzle is viewed as a result effective variable.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Sadaunne it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the diameter of the housing to be approximately twice the size of the nozzle.  Such a modification is viewed as a change in size, which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Further in the instant application Paragraphs [0045-47] applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 4, Sadaunne discloses the cleaning apparatus of claim 1, wherein the housing includes a soft-skinned exterior surface (Paragraph [0018]).  
Regarding claim 5, Sadaunne discloses the cleaning apparatus of claim 1, further comprising a dust skirt coupled to the open end of the housing (Item 10 best shown in Figure 2).  
Regarding claim 6, Sadaunne discloses the cleaning apparatus of claim 1, the housing further comprising a connection portion configured to secure the housing to a robotic device (Item 5 is a cylindrical connection that can connect to a hose on the end of anything, including a robot.  The vacuum device of Sadaunne can further be considered a robotic device since it performs a function with a level of automation without human interference.  Further the instant application has the same cylindrical end connection).  
Regarding claim 9, Sadaunne discloses the cleaning apparatus of claim 1, wherein the housing configuration includes one of a bowl-shaped, cup-shaped, or bell-shaped portion, the nozzle extending through a central portion of the bowl-shaped, cup-shaped, or bell-shaped portion (Figure 4).  
Regarding claim 14, Sadaunne discloses the cleaning apparatus of claim 1, the housing further comprising a removable grip for handheld operation of the cleaning apparatus (Figure 4 shows Item 2a removable from 2b).  
Regarding claim 15, Sadaunne discloses the cleaning apparatus of claim 1, wherein the configuration allows for touchless cleaning of a surface during the suction operation created by the vacuum device (The suction will still pull debris from the surface if the housing is being held just above the surface).  
Regarding claim 24, Sadaunne discloses the cleaning apparatus of claim 21, further comprising a nozzle (Item 6 Figure 4) extending from the second port and into the main body portion, a radial distance between the nozzle and an adjacent wall of the housing being approximately equal to or greater than 1.0 inch.  
Sadaunne fails to explicitly disclose a radial distance between the nozzle and an adjacent wall of the housing being approximately equal to or greater than 1.0 inch. Sadaunne does not disclose a diameter for the housing, Sadaunne does disclose that the spray nozzle should be approximately sprayed toward the center. 	Determining the diameter of the housing is a variable for the intended use.  If the vacuum source has a large potential, the diameter of the housing may as well be large.  If the intended use is for residential/personal use the vacuum source would not be as large and the diameter smaller.  Such variable would be applicable to the nozzle size and the pressure at which it sprays.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Sadaunne it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the size (radius) of the housing to be 1 inch or greater.  Such a modification is viewed as a change in size, which has been held to be within the level of ordinary skill in the art (see MPEP 2144.04).  Further in the instant application Paragraphs [0045-47] applicant has not disclosed any criticality for the claimed limitations.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaunne (US 2004/0177469) in view of Morehead (US 787,389).
Regarding claim 10 and 25, Sadaunne discloses the cleaning apparatus of claim 1.  Sadaunne fails to explicitly disclose wherein a center of mass of the cleaning apparatus lies above and within a perimeter of the open end of the housing when positioned with the open end of the housing facing and generally parallel to a surface being cleaned.  
Morehead teaches a cleaning apparatus with a housing (Item 1) and a nozzle (Item 4) wherein a center of mass of the cleaning apparatus lies above and within a perimeter of the open end of the housing when positioned with the open end of the housing facing and generally parallel to a surface being cleaned (Figure 1 shows a vertical arrangement of the housing in comparison to the right angled arrangement of Sadaunne).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the housing of Sadaunne to be vertically aligned as taught by Morehead.  Different configurations of housings would allow for a tool to fit into different areas.  Such a modification is viewed as a change in shape, which has been held to involve only routine skill in the art (See MPEP 2144.04).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sadaunne (US 2004/0177469) in view of Rossan (US 3,268,942)
Regarding claim 12, Sadaunne discloses the cleaning apparatus of claim 1.  Sadaunne fails to explicitly disclose a mechanism for adjusting a distance of a distal end of the nozzle from the open end of the housing.  
Rossan teaches a cleaning apparatus with a nozzle located within the housing and a mechanism for adjusting a distance of a distal end of the nozzle from the open end of the housing (Figures 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sadaunne to incorporate the mechanism for adjusting a distance as taught by Rossan.  Different surfaces have different optimal ways of cleaning them.  Adjusting the height for a different height of the carpet would increase the cleaning capacity.  While hard surfaces or leathers might not want a protruding nozzle.   
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaunne (US 2004/0177469) in view of Zoell (US 4,751759).
Regarding claims 11 and 20, Sadaunne discloses the cleaning apparatus of claim 1.  Sadaunne fails to explicitly disclose a plurality of sensors coupled to the housing.  
Zoell teaches a cleaning apparatus further comprising a plurality of sensors coupled to the housing (Column 4 Lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sadaunne with the sensors as taught by Zoell.  Doing so would allow for the air flow from the vacuum source and the fluid supply pump could be optimized (Zoell Column 4 Lines 36-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723